02-12-500-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
 
NO. 02-12-00500-CR
 
 



Linda Marie Bagley
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From the 396th
  District Court
 
of Tarrant County (1136471D)
 
December 6, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed.
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 
 




 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
 
NO. 02-12-00500-CR
 
 



LINDA MARIE BAGLEY


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Linda Marie Bagley attempts
to appeal from the trial court’s judgment revoking her community supervision
for her offense of driving while intoxicated with a child under fifteen years
of age and sentencing her to six months’ confinement in state jail pursuant to
a plea agreement.  The trial court’s certification of her right to appeal
states that this “is a plea-bargain case, and the defendant has NO right of
appeal” and that “the defendant has waived the right of appeal.”
On October 24, 2012, this court
notified appellant about the statements on the trial court’s certification and
informed her that unless she or any party desiring to continue to the appeal
filed with the court, on or before November 5, 2012, a response showing grounds
for continuing the appeal, the appeal may be dismissed.  See Tex. R.
App. P. 25.2(d), 44.3.  We have received no response.  Therefore, we dismiss
the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 6, 2012




[1]See
Tex. R. App. P. 47.4.